Exhibit 10.4

August 10, 2009

 

NRDC Acquisition Corp.

3 Manhattanville Road

Purchase, NY 10577

 

Banc of America Securities LLC

9 West 57th Street

New York, NY 10019

 

 

Re: NRDC Acquisition Corp. Conversion

 

Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you for the purposes
of amending the terms of the Letter Agreement (the “Insider Letter”) that you
entered into in connection with the Underwriting Agreement, dated October 17,
2007 (the “Underwriting Agreement”), by and between Banc of America Securities
LLC, as representative of the several underwriters named in Schedule A thereto,
and NRDC Acquisition Corp. (the “Company”), relating to an underwritten initial
public offering (the “IPO”) of 41,400,000 of the Company’s Units (including the
underwriter’s option to purchase 5,400,000 Units), each comprised of one share
of the Company’s common stock, par value $0.0001 per share (“Common Stock”), and
one warrant exercisable for one share of Common Stock (a “Warrant”) and
cancelling your Shares (as defined below).

 

Background

 

On August 7, 2009, the Company entered into a Framework Agreement (the
“Framework Agreement”) by and between the Company and NRDC Capital Management,
LLC (the “Sponsor”), pursuant to which, upon the terms and subject to the
conditions set forth therein, the Company will convert from a special purpose
acquisition corporation into a corporation that will be qualified as a real
estate investment trust (a “REIT”) under the Internal Revenue Code of 1986, as
amended (the “Code”). In order to consummate the transactions contemplated by
the Framework Agreement, the Company must amend its amended and restated
certificate of incorporation, as described in more detail herein, and is seeking
the affirmative vote of a majority of the outstanding shares of common stock
entitled to vote thereon to approve such amendment (the “Stockholder Approval”).

 

Amendments to Insider Letter

 

1.            Upon receipt of the Stockholder Approval, Paragraph 9 of the
Insider Letter relating to the Company obtaining an opinion from an independent
investment banking firm that such transaction is fair to the Company’s
stockholders from a financial perspective shall be terminated and be of no force
and effect as if it was never originally included in the Insider Letter.

 

2.            Upon receipt of the Stockholder Approval, Paragraph 12 of the
Insider Letter relating to recommending or taking any action to amend or waive
any provisions of Article Fifth or Sixth of the Company’s Second Amended and
Restated Certificate of Incorporation shall be terminated and be of no force and
effect as if it was never originally included in the Insider Letter.

 

3.            Upon consummation of the transactions contemplated by the
Framework Agreement (the “Closing”), Paragraph 8 of the Insider Letter shall be
amended in its entirety and replaced with the following:

 

 

 


--------------------------------------------------------------------------------



 

 

 

“8.

Neither the undersigned, any family member of the undersigned, nor any affiliate
of the undersigned will be entitled to receive, and no such person will accept
(a) any compensation, finder’s fee, reimbursement or cash payment from the
Company for services rendered to the Company prior to or in connection with the
consummation of a Business Combination and (b) any finder’s fee, consulting fee
or any other compensation or fees from the Company or any other person or entity
in the event the undersigned, any family member of the undersigned, or any
affiliate of the undersigned originates a Business Combination; provided, that
the undersigned and any affiliate of the undersigned will be entitled to
reimbursement from the Company for the undersigned’s reasonable out-of-pocket
expenses related to identifying, investigating and consummating a Business
Combination.”

 

4.            Upon the Closing, Paragraph 14 of the Insider Letter shall be
amended in its entirety and replaced with the following:

 

 

“14.

As used herein, (a) a “Business Combination” shall mean (i) the Company’s
initial acquisition of one or more operating businesses, through a merger,
capital stock exchange, stock purchase, asset acquisition or other similar
business combination, having an aggregate fair market value of at least 80% of
the balance held in the Trust Account (excluding the amount held in the Trust
Account representing the deferred underwriting discounts and commissions and
taxes payable) at the time of such acquisition or (ii) consummation of
substantially all of the transactions contemplated by the Framework Agreement,
dated as of August 7, 2009, by and between the Company and NRDC Capital
Management, LLC; (b) “Founders” shall mean NRDC Capital Management, LLC, William
L. Mack, Robert C. Baker, Richard A. Baker and Lee Neibart; (c) “Insiders” shall
mean the Founders and all other officers, directors and stockholders of the
Company immediately prior to the Offering; (d) “Insiders Shares” shall mean all
of the shares of Common Stock owned by an Insider prior to the Offering (and
shall include any shares of Common Stock issued as dividends with respect to
such shares); (e) “Public Stockholders” shall mean the holders of securities
issued in the Offering; (f) “Second Restated Certificate” shall mean the
Company’s Second Amended and Restated Certificate of Incorporation, as the same
may be amended from time to time; and (g) “Trust Account” shall mean the trust
account established for the benefit of the Public Stockholders into which a
portion of the net proceeds of the Offering will be deposited.”

 

5.            On or prior to the Closing, the undersigned shall cause the
Company to instruct its transfer agent to cancel the number of issued and
outstanding shares of Common Stock set forth opposite the undersigned’s name on
Attachment A hereto, which number shall not include any shares of Common Stock
directly or indirectly acquired by the undersigned after the IPO (the “Shares”),
except that after the Closing, the undersigned will continue to hold its
Warrants, subject to the revision of the terms of such Warrants pursuant to the
Supplement & Amendment to Warrant Agreement, substantially in the form attached
hereto as Attachment B. On the Closing the transfer agent shall cancel such
Shares in accordance with Section 2.7 of the Framework Agreement, if not
previously cancelled. The undersigned hereby agrees to execute such additional
documents and to provide the Company or its transfer agent with any further
assurances as may be necessary to effect the cancellation of the Shares.

 

 


--------------------------------------------------------------------------------



 

 

6.            The validity, interpretation, and performance of this Letter
Agreement shall be governed in all respects by the laws of the State of New
York, without giving effect to conflicts of law principles. The parties agree
that all actions and proceedings arising out of this Letter Agreement or any of
the transactions contemplated hereby shall be brought in the United States
District Court for the Southern District of New York or in a New York State
Court in the County of New York and that, in connection with any such action or
proceeding, submit to the jurisdiction of, and venue in, such court. Each of the
parties hereto also irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of this Letter Agreement or the
transactions contemplated hereby.

 

7.            This Letter Agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This Letter Agreement shall terminate upon the termination of the Framework
Agreement.

 

 


--------------------------------------------------------------------------------



 

 

The undersigned have executed this Letter Agreement as of this 10th day of
August, 2009.

 

By: /s/ Richard A. Baker

      Richard A. Baker

 

Agreed and acknowledged, this 10th day of August, 2009:

 

NRDC ACQUISITION CORP.

 

By: /s/ Richard A. Baker

Name:  

Richard A. Baker

Title:

Chief Executive Officer

 

 

Agreed and acknowledged, this 13th day of August, 2009:

 

BANC OF AMERICA SECURITIES LLC

 

By: /s/ Douglas E. Neal

Name:  

Douglas E. Neal

Title:

Managing Director

 

 

Signature Page to Letter Amendment Agreement

 


--------------------------------------------------------------------------------



 

 

Attachment A

 

Number of Shares to Be Cancelled

 

Name

Number of Shares to Be Cancelled

William L. Mack

0

Robert C. Baker

0

Richard A. Baker

0

Lee S. Neibart

0

Michael J. Indiveri

20,000

Edward H. Meyer

20,000

Laura Pomerantz

20,000

Ronald W. Tysoe

20,000

Vincent Tese

20,000

NRDC Capital Management, LLC

10,125,000

 

 

 


--------------------------------------------------------------------------------



 

 

Attachment B

 

Form of Supplement & Amendment to Warrant Agreement

 

 

 

 

--------------------------------------------------------------------------------